COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-18-00298-CR


LARRY CHARLES PERRY                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
                      TRIAL COURT NO. 58,250-A

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Larry Charles Perry attempts to appeal a judgment convicting

him of evading arrest or detention using a vehicle. On July 12, 2018, we notified

Perry of our concern that we lack jurisdiction over this appeal because the notice

of appeal was not timely filed. Perry’s sentence was imposed on March 1, 2018,

and a motion for new trial was filed on March 12, 2018; therefore, Perry’s notice


      1
       See Tex. R. App. P. 47.4.
of appeal was due by May 30, 2018, but was not filed until June 26, 2018. See

Tex. R. App. P. 26.2(a)(2).      We informed Perry that this appeal would be

dismissed for want of jurisdiction unless he or any party desiring to continue the

appeal filed a response by July 23, 2018, showing grounds for continuing the

appeal. See Tex. R. App. P. 44.3. We have received no response. Accordingly,

we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),

43.2(f); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A timely

notice of appeal is necessary to invoke a court of appeals’ jurisdiction.”).

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 16, 2018




                                          2